DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive.
Regrading Applicant’s arguments in section B. of Applicant’s response, the alleged benefits and advantages recited are based on comparison with “conventional production logging tools equipped with casing collar locator (CCL) combined with gamma ray sensor for depth correlation” (see Applicant’s remarks section page 3 B.). However, the combination of Myeong et al. (Pub. No. US 20160145998 A1; hereafter Myeong) in view of Donderici et al. (Pub. No. US 2017/0051604 A1; hereafter Donderici) is not a CCL method for detecting the position of the tool. As Applicant has repeatedly noted, Myeong discloses sensing in an uncased well, where CCL cannot be used. Therefore Applicant’s comparison of the instant application to CCL technology is irrelevant to the combination of Myeong and Donderici which has been presented by Examiner. Myeong discloses detecting the position from a magnetic “fingerprint” of the ambient magnetic field formed by the Earth’s magnetic field and modulated by the surrounding environment, and Examiner’s contention, supported by text from Myeong and Donderici, is that such a position detection method would have been obvious in a cased well in production. Applicant’s arguments that the instant Application has benefit over CCL technology may be accurate, but has no bearing on the combination of Myeong and Donderici, which does not use CCL locating as the method for position detection.
	Regarding Applicant’s assertion that “the person of ordinary skill in the art has to be defined as a production logging specialist,” Examiner disagrees. While it is certainly true that production logging requires specialized knowledge of fluid mechanics, none of those specific details are called for, either in the claims or the specification. The claimed invention discloses the production logging only at a very high level of generality. The details of the claimed invention are reserved for the “depth positioning device” which is incorporated into the production logging tool. Therefore, contrary to Applicant’s assertions, the most relevant area of skill is not in production logging, which is only briefly mentioned in little detail, but rather to position sensing to which the vast majority of the claim and the specification are dedicated. Therefore the “ordinary workman” is reasonably construed as one skilled in the art of position sensing in an underground environment.
	Regarding section C. of Applicant’s remarks, Applicant’s arguments were addressed in full in the previous Office Action, dated 12/2/2021, and Applciant’s assertion that the response does not meet the requirements of “Answer[ing] all material traversed” because Examiner has not specifically addressed each individual item listed as an advantage is unpersuasive. Examiner addressed all the advantages as a whole in the previous remarks, and singling out each one individually was unnecessary. Applicant did not point to any specific advantage as providing an unexpected result as required to show non-obviousness. Since they all fail for the same reasons, they were addressed as a group. Furthermore, as addressed above, the potential benefits and advantages of the instant Application over CCL technology is irrelevant to the combination of Myeong in view of Donderici. Applicant has not disclosed how the claimed invention has advantages over the combination of Myeong and Donderici. Therefore addressing each perceived advantage over CCL technology is unnecessary, as it does not relevantly pertain to the proposed rejection.
	Regarding section D. of Applicant’s remarks, as repeatedly mentioned above and in previous Office Actions, the relevant comparison is to the disclosed method of Myeong in view of Donderici. Applicant’s comparison to CCL technology has no relevance or bearing on the disclosed method of Myeong in view of Donderici which utilizes magnetic fields to generate a location “fingerprint” for location matching. Applicant has not provided any unexpected result from using such a method in a well in production. Myeong discloses detecting the position using such fingerprint data, Myeong implies, and Donderici explicitly discloses, using such a method in either a cased or uncased well. Therefore the predictable result is location sensing in a cased well in production. Applicant has not presented any evidence or argument to an unexpected result indicating non-obviousness.
	Regarding section E.1.1 of Applicant’s arguments it is standard in patent practice that “A patent need not teach, and preferably omits, what is well known in the art” (see MPEP 2164.01). That Myeong does not discuss factors that are not relevant to the invention of Myeong is not indicative of non-enablement, merely that they are not significantly material to the disclosure to warrant specific mention. Regarding Applicant’s reliance on MPEP 2121(I) citing In Re Morsa 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013) that “[w]here a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence” it should be noted that In Re Morsa is an exceptional circumstance. The case revolves around the disclosure being a press release whose relevant portion was a total of 117 words. It was clear in that case that the “disclosure” such as it was, was not meant to convey enablement to the ordinary workman, and that the reference had “a lack of operational structures and features” (see In Re Morsa section B) which does not apply to the reference of Myeong, which has several pages of description, as well as figures, operational structures, and features. Applicant’s argument that Myeong lacks enablement on its face is therefore unpersuasive, and Applicant has not provided any evidence that Myeong is not properly enabled.
	Regarding section E.1.2 of Applicant’s arguments, Examiner has repeatedly discussed the disclosure of Myeong with respect to a cased hole in previous Office Actions (see Examiner’s Response to Arguments in the Non-Final Rejection dated 12/02/2021, and section 2.2.3 of Examiner’s Response to Arguments in the Final Rejection dated 10/9/2020). Examiner refers Applicant to those responses.
	Regarding section E.2 of Applicant’s arguments, Examiner has repeatedly discussed the disclosure of Donderici and how it is being read in combination with Myeong (see Examiner’s Response to Arguments 12/20/2021 and sections 2.3.2-2.3.4 of Examiner’s Response to Arguments in the Final Rejection dated 10/9/2020). Examiner refers Applicant to those responses.
Regarding section E.3.1-E.3.2 of Applicant’s arguments, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding section E.3.3 of Applicant’s arguments, Donderici explicitly states that “the depth dependent data logs may be obtained both in open hole or cased-hole environments” (see Donderici paragraph [0022], emphasis added, and Examiner’s Response to Arguments in the Non-Final Rejection dated 12/02/2021). Applicant’s argument that Myeong and Donderici are drawn to different contexts (i.e. cased versus uncased holes) is therefore unpersuasive.
Applicant’s arguments in section F. and G. are drawn to the CCL method of position location, which, as discussed above, is not relevant to the combination of Myeong and Donderici. Applicant’s assertion that the use of CCL is “unanimous” is undermined by the fact that both Myeong and Donderici disclose other methods of position sensing. This has been discussed in Examiner’s Response to Arguments filed 12/02/2021 with respect to resistivity logging. Examiner refers Applicant to those responses. Regardless of the utility and frequency of use of CCL in the field, the question of obviousness is what is within the purview of the ordinary workman, given the knowledge in the field. Myeong and Donderici are pertinent for what they disclose, and they disclose information about position sensing in a hole which is separate and independent from CCL and which is well within the purview of the ordinary workman in the art. Applicant’s continued attempt to distinguish the instant Application from the CCL method does not bear weight against the combination of Myeong and Donderici. Therefore Applicant’s arguments regarding CCL cannot be persuasive against the combination of Myeong and Donderici, since, as mentioned above, the combination does not rely on the CCL method for its finding of obviousness.
	Regarding section H. of Applicant’s arguments, the enablement of Myeong and the discussion of Myeong’s disclosure have been discussed above and in the previous Office Actions, and need not be reiterated here.
	Regarding section I. of Applicant’s arguments, Fouda is not relied upon to teach alleged “deficiencies” of Myeong and Donderici, and therefore Applicant’s statement that it does not remedy such deficiency is unpersuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myeong in view of Donderici and Fouda.
Regarding claim 16, Myeong discloses a tool for deployment into a well bore of a hydrocarbon well, comprising: at least one depth positioning device comprising a magnetic sensor for generating a set of magnetic measurements of a depth portion of the hydrocarbon well providing an identifiable characteristic magnetic field pattern over a part of the depth portion representing the fingerprint of the hydrocarbon well reflecting the distortion of the earth magnetic field by well casing geometry and metal material properties as well as influences from rock properties, said set of magnetic measurements being intended for comparison to another set of magnetic measurements (see Myeong Fig. 3, item 321, magnetic fingerprint shown in Fig. 4), the other set of magnetic measurements being a reference set of magnetic measurements generated either by a same or similar passive magnetic sensor deployed and run in the hydrocarbon well earlier, or by a second passive magnetic sensor spaced from the first passive magnetic sensor from a defined distance so as to be deployed and run in the hydrocarbon well simultaneously so as to determine the maximum of correlation between the set of magnetic measurements and the reference set of magnetic measurements (see Myeong Fig. 4, which shows compared fingerprints of first and second sensors).
Myeong does not specifically disclose a production logging tool for deployment in a well bore in which fluid entries occur from the subterranean formations around the well bore and fluid flows in the well bore, comprising: - a measuring device comprising various sensors for measuring parameters of the fluid to produce log measurements; or that the depth positioning device comprises a passive magnetic sensor.
Fouda discloses that it was well known in the art at the time the invention was filed to use passive magnetic sensors for well logging (see Fouda Fig. 6A, item 28 and paragraph [0040]). 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize passive magnetic sensor in Myeong in order to obviate the need for magnets, as suggested by Fouda (see Fouda paragraph [0040]).
	Myeong in view of Fouda does not specifically disclose that the tool is a production logging tool, or that the well is a well that is in production. Myeong does disclose that the device can do re-measurement “because of replacement of a drill bit or a hole casing” (see Myeong paragraph [0048]) but does not specifically state that the casing is for a well in production.
Donderici discloses that depth position sensing using magnetic measurements may be implemented either in a logging-while-drilling tool, or in a production logging tool (see Donderici paragraphs [0014] and [0020]) and that “the depth-dependent data logs may be obtained both in open hole or cased-hole environments” and that “the wireline tool (or tools) may be run in the wellbore several times, for example, one or more times prior to the installation of casing (e.g., to obtain gamma ray logging data) and one or more times subsequent to the installation of casing.” (see Donderici paragraphs [0021]-[0026] and Response to Arguments, above). 
It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to carry out the depth position sensing method of Myeong with a logging tool in a finished well in order to determine the depth of the logging tool for those situations in which “knowledge of depth (e.g., exact or estimated) of the downhole tool in the wellbore may be helpful, critical, or even required” as taught by Donderici (see Donderici paragraph [0002]). Such measurements would reflects the distortion of the earth magnetic field by well casing geometry and metal material properties as well as influence from rock properties, since the measurements of Myeong in view of Fouda and Donderici are conducted in a cased well, as suggested by Donderici (see also Response to Arguments, above).

Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        5/24/2022